     Case 19-02556-LT7       Filed 07/25/20   Entered 07/25/20 22:35:21   Doc 30    Pg. 1 of 2




1      George Panagiotou (263172)
       2404 Broadway
2
       San Diego, CA 92102
3      Office: 858-300-0033
       george@olympuslawcorp.com
4
5      Law Office of Stephan A. Hoover
       Stephan A. Hoover, Esq. (299790)
6
       stephan@hooverlawsd.com
7      P.O. Box 723
8      Carlsbad, CA 92018
       Telephone: (619) 500-4525
9      Facsimile: (760) 687-0013
10
       Attorney for Debtor,
11     Bistermu Mora Salgado
12                        UNITED STATES BANKRUPTCY COURT
13                        SOUTHERN DISTRICT OF CALIFORNIA
14     In re                                             Case No. 19-02556-LT7
15             Bistermu Mora Salgado,                    Chapter: 7
16                            Debtor.                    Debtor’s Withdrawal and Dismissal
        _____________________________
17                                                       of Pending Motion for Sanctions,
       Bistermu Mora Salgado,                            with Prejudice
18
19             Movant,                                   Date: October 1, 2020
       vs.                                               Time: 10:00 a.m.
20                                                       Dept: 3, Room 129
21     Lendify Financial, LLC,
                                                         Judge: Hon. Laura S. Taylor
22
               Respondent.
23
24
25
26
27
28    DEBTOR’S WITHDRAWAL AND DISMISSAL          - 1 -                     Case no. 19-02556-LT7
      OF PENDING MOTION, WITH PREJUDICE
     Case 19-02556-LT7     Filed 07/25/20   Entered 07/25/20 22:35:21   Doc 30    Pg. 2 of 2




 1 TO THE HONORABLE LAURA S. TAYLOR, UNITED STATES
 2 BANKRUPTCY JUDGE, AND ALL OTHER INTERESTED PARTIES:
 3          PLEASE TAKE NOTICE that Debtor Bistermu Mora Salgado (“Debtor”)
 4 Motion for Sanctions for Violations of the Automatic Stay and Discharge Injunction
 5 Against Lendify Financial, LLC a/k/a Aura Financial, LLC, bankruptcy case
 6 [Docket No. 17] (the “Contested Matter”), is hereby withdrawn and dismissed with
 7 prejudice. The parties have reached settlement of the matter outside of court.
 8          Accordingly, Debtor respectfully requests that the Court enter an order
 9 vacating the October 1, 2020 hearing on the Contested Matter.
10
11
                                                       Law Office of Stephan A. Hoover
12
13 Date: July 25, 2020                          By: /s/ Stephan A. Hoover
                                                   Stephan A. Hoover
14
                                                   Attorney for Debtor
15
16
17
18
19
20
21
22
23
24
25
26
27
28    DEBTOR’S WITHDRAWAL AND DISMISSAL        - 2 -                     Case no. 19-02556-LT7
      OF PENDING MOTION, WITH PREJUDICE
